HARALSON, J.
1. The second charge asked by defendant was properly refused. In order to invoke the doctrine of self-defense, the law requires that defendant should have been free from all fault or wrongdoing which had the effect to provoke or bring on the difficulty. To be reasonably free from fault is not sufficient.—McQueen v. The State, 103 Ala. 13; Johnson v. The State, 102 Ala. 3. Again, the duty of retreat cannot be postulated, as in the charge, upon the defendant’s reason to believe that he is in great danger. His reason to believe is not the equivalent to reasonable belief. A reasonable belief, begotten by attendant circumstances fairly creating it and honestly eutertained, will justify a homicide under proper conditions. An irrational belief, however honestly entertained, will not answer.—Oliver v. The State, 17 Ala. 587; Harrison v. The State, 24 Ala. 67; Holley v. The State, 75 Ala. 14; Naugher v. The State, 105 Ala. 26; Compton v. The State, ante, p. 24.
The third charge requested by defendant was also er-1 roneous under the evidence in the case. The burden was on the defendant to show that there was a necessity to take life, or that the circumstances were such as to *95impress on tlie mind of a reasonable person a reasonable belief that there was such a necessity, and that there was no reasonable mode of retreat. It misplaces the burden of proof, and ignores' fault of defendant in bringing on the difficulty, which the State introduced evidence tending to show. By the use of the word, “no,” in the expression, “had no reasonable grounds to suppose” &c., the charge removes the requirement of proof as to the necessity of retreating, and throughout is a confused and misleading instruction.—Naugher's and Compton's Cases, supra; Dent v. The State, 105 Ala. 14; Wilkin’s Case, 98 Ala. 1; Gibson v. The State, 89 Ala. 121.
There is no error in the record, and the judgment is affirmed.